Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2104
                      Lower Tribunal No. F17-15733
                          ________________


                          Mario A. Manborde,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Mario A. Manborde, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Rodriguez v. State, 223 So. 3d 1095, 1097 (Fla. 3d DCA

2017) (affirming trial court’s denial of a motion for postconviction relief

seeking to vacate a judgment and sentence entered pursuant to a negotiated

plea, observing: “The record, which includes the plea colloquy, clearly

refutes these claims, and under Florida law, a defendant is bound by the

statements he makes under oath during a plea colloquy. See Henry v. State,

920 So. 2d 1245, 1246 (Fla. 5th DCA 2006) (“This motion presents the all-

too-common occurrence where defendants, in an attempt to invalidate their

pleas, contend they committed perjury when they sought to have their pleas

accepted. Defendants are bound by the statements made by them under

oath ....”); Iacono v. State, 930 So. 2d 829, 831–32 (Fla. 4th DCA 2006)

(holding that defendants “are bound by their sworn answers” during a plea

colloquy). As the Fourth District Court of Appeal stated in Scheele v. State,

953 So. 2d 782, 785 (Fla. 4th DCA 2007), “[a] plea conference is not a

meaningless charade to be manipulated willy-nilly after the fact; it is a formal

ceremony, under oath, memorializing a crossroads in a case.”))




                                       2